—In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Doyle, J.), dated February 6, 1996, as granted the motion of the defendants Prudential Insurance Companies of America and General Growth Center Companies of America for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, the court properly granted the motion by the defendants Prudential Insurance Companies of America and General Growth Center Companies of America for summary judgment dismissing the complaint *470insofar as asserted against them (see, Reyes v Dunning, 216 AD2d 449, 450; Daversa v Harris, 167 AD2d 810). Bracken, J. P., O’Brien, Santucci, Friedmann and Goldstein, JJ., concur.